The only issue in this case was whether Hardy bought the tobacco from plaintiff as the agent of defendant Warehouse Company or for himself and others. The plaintiff testified that Hardy represented himself to be the agent of the People's Warehouse Company. This evidence was admitted by the Court on *Page 45 
condition that the plaintiff should produce evidence of ratification by the defendants. At the close of the testimony, a motion was made to strike out this evidence and direct a verdict. The Circuit Judge properly refused the motion on the ground that it was for the jury to say whether the representations of Hardy had been ratified by the defendants. Thereafter, the defendant submitted the request to charge "that the declarations of an agent are not evidence of agency, unless ratified by principal." This instruction was not given to the jury, as requested, nor in substance. It seems to me that the failure to give it was an important omission, quite injurious to the defendant and on account of this vital error there should be a new trial.